                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

ARETHA THOMAS,                                )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )        Case No. 4:17-cv-02878-SNLJ
                                              )
AMEREN U.E., et al.,                          )
                                              )
               Defendants.                    )

                             MEMORANDUM AND ORDER

       This matter comes before the Court on defendant Ameren U.E.’s motion to

dismiss (#16) under Rule 12(b)(6). Plaintiff did not file a memorandum in opposition,

and the time for doing so has passed.

I. BACKGROUND

       Plaintiff, proceeding pro se, brings this case against Ameren under the Americans

with Disabilities Act of 1990, 42 U.S.C. §§ 12101, et seq., (“ADA”) alleging Ameren

discriminated against her on the basis of her disability. Plaintiff does not describe her

disability other than to say it is “mental” in nature. She alleges Ameren discriminated

against her claiming wrongful termination, a failure to promote, a failure to

accommodate, retaliation, and harassment. The allegations supporting these wrongful

actions by Ameren are less than clear. Plaintiff mentions everything from a violation of

her HIPAA rights, to perjury, to an unfair evaluation; she also explains that she was

terminated shortly after being accused of attempting to run over another co-worker in the

employee parking lot.

                                              1
       Although plaintiff brings her lawsuit under the ADA, in her charge of

discrimination to the EEOC, plaintiff stated “I believe I was discharged due to my

gender, African American, and in retaliation for opposing discrimination.” (#9, p. 11). On

the charge of discrimination form, plaintiff checked the boxes for “race,” “retaliation,”

and “disability.” However, disability—whether mental or physical—was never

mentioned beyond the checking of the box. Plaintiff did not set forth any substantive

allegations regarding alleged disability discrimination. In a right-to-sue letter issued to

plaintiff, the EEOC simply adopted the findings of the state agency that investigated the

charge.

II. DISCUSSION

       Plaintiffs are required to exhaust administrative remedies before filing ADA

claims by first filing a charge of discrimination with the EEOC. Moses v. Dassault

Falcon Jet-Wilmington Corp, 894 F.3d 911, 919 (8th Cir. 2018) (citing 42 U.S.C. §

12117(a)). Defendant contends that plaintiff did not exhaust her ADA claim because,

although she checked a box labeled “disability” on her form, she made no substantive

allegations about any such discrimination. Thus, the Court must determine whether the

underlying administrative agency was sufficiently notified of plaintiff’s claims so as to

provide it an opportunity to investigate alleged discrimination. See Cooper v. Xerox

Corp., 994 F. Supp. 429, 436 (W.D.N.Y. 1998); see also Moses, 894 F.3d at 920 (8th Cir.

2018). “It is well-settled that merely checking a box, or failing to check a box, does not

necessarily control the scope of the charge. The more critical analysis is whether there is



                                              2
any explanation or description supporting a particular claim.” Cooper, 994 F. Supp. at

436.

       It is clear from the records provided by plaintiff that she never administratively

pursued her ADA claim beyond checking a box labeled “disability.” Therefore, because

plaintiff merely checked a box and did not substantively explain her alleged claim of

disability discrimination, plaintiff did not exhaust her administrative remedies as to her

ADA claim. See, e.g., Bartlette v. Hyatt Regency, 208 F.Supp.3d 311, 327 (D.D.C. 2016)

(concluding plaintiff failed to exhaust where, though plaintiff checked box for retaliation,

there were no allegations in the charge explaining that employer retaliated); Trivedi v.

N.Y.S. Unified Court Sys. Office of Court Admin., 818 F.Supp.2d 712, 737 (S.D.N.Y.

2011) (concluding plaintiff failed to exhaust where, though plaintiff checked box for

“religion,” his EEOC charge lacked “any substantive allegations that would have alerted

the EEOC that he was pursuing a religious discrimination claim”); Mallory v. Express

Employment Professionals, No. 12–1645 (DWF/JJK), 2012 WL 6194404 at *8 (D. Minn.

Nov. 19, 2012) (accord).

       Plaintiff failed to exhaust her administrative remedies and, in doing so, failed to

fully satisfy the prerequisites to filing suit in this Court. Therefore, the Court will dismiss

plaintiff’s complaint without prejudice under Rule 12(b)(6) for failure to state a claim.

See Reeve v. Oliver, 41 F.3d 381, 383 (8th Cir. 1994) (“dismissal is appropriate [under

rule 12(b)(6)] if it is clear that no relief can be granted under any set of facts that could be

proved consistent with the allegations”).



                                               3
III. CONCLUSION

     For the reasons set forth,

     IT IS HEREBY ORDERED that defendant Ameren U.E.’s motion to dismiss

(#16) is GRANTED .


     So ordered this _18th_ day of October, 2018.




                                             STEPHEN N. LIMBAUGH, JR.
                                             UNITED STATES DISTRICT JUDGE




                                         4
